PER CURIAM.
Appellant complains that the trial court erred in charging the jury on the elements of aggravated battery. Appellant’s counsel did not object to the instruction given. Thus, the error was not preserved and is procedurally barred. See § 924.051(3), Fla. Stat. (1997).
While appellant claims the instruction given was fundamentally erroneous, the court *182read the standard instruction, and -with respect to the alternative elements of proof of the crime of aggravated battery, the court properly instructed the jury in the disjunctive. This latter factor distinguishes this case from Priestley v. State, 587 So.2d 690 (Fla. 2d DCA 1989). There is not even prejudicial error, let alone fundamental error, in the instruction which the court read.
Affirm.
WARNER, KLEIN and TAYLOR, JJ., concur.